Citation Nr: 9907737	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-24 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from July 1942 until August 
1945.  The veteran died on January [redacted] 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1997, from 
the St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for the cause of the veteran's death.

REMAND

The appellant filed a claim for service connection for the 
cause of the veteran's death.  The RO notified the appellant, 
widow of the veteran, that because of the long period of time 
elapsed since the veteran's discharge from military service 
it might be difficult or impossible to obtain service medical 
records.  The RO suggested that the appellant submit 
additional evidence and listed types of evidence to submit.  
The appellant responded that she was unaware of the details 
of the veteran's service and did not submit additional 
evidence.  Our preliminary review of the claims file, 
however, finds that no attempt has been made to secure the 
service medical records for the deceased veteran.  

Accordingly, this case is REMANDED for the following action:

1.  The appellant should be advised that she is 
free to submit additional evidence and argument 
if she so desires.  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992). 

2.  The RO should attempt to secure the 
veteran's service medical records.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for further development of the record.  No inference 
should be drawn from it regarding the final disposition of 
the appellant's claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the U. S. Court 
of Appeals for Veterans Claims.  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).

